Citation Nr: 0515148	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-01 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from February 1944 to 
February 1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision that denied 
the veteran's claim of entitlement to a TDIU due to service-
connected disabilities.  The veteran filed a notice of 
disagreement (NOD) in March 2002, and the RO issued a 
statement of the case (SOC) in April 2002.  The veteran filed 
a substantive appeal in January 2003.

In June 2003, a Deputy Vice-Chairman of the Board granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

In June 2003, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  Subsequently, the provisions of 38 C.F.R. § 19.9 
(2002)-essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO-were held to be invalid.  
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  Thus, 
in August 2003, the Board remanded the matter to the RO for 
initial consideration of the recently developed evidence and 
further action.   The February 2005 supplemental SOC (SSOC) 
reflects the RO's continued denial of the claim for a TDIU.

As a final preliminary matter, the Board notes that, in a May 
2005 written brief presentation, the veteran's representative 
appears to raise the issue of service connection for PTSD.  
As that issue has not been adjudicated by the RO, it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Service connection is in effect for the following 
disabilities:  residuals of right frozen foot, rated as 30 
percent disabling; residuals of left frozen foot, rated as 30 
percent disabling; residuals of sprained left elbow, rated as 
0 percent disabling; and residuals of dislocation of 
semilunar cartilage of the right knee, rated as 0 percent 
disabling.  Taking into account the bilateral factor, the  
combined rating for these disabilities is 60 percent.. 

3.  The veteran has at least two years of trade school, and 
work experience as a bookkeeper and bus driver, although he 
has not worked full-time since 1981. 

4.  The veteran's disabilities are not shown to be of such a 
nature or  severity  to prevent him from obtaining or 
retaining substantially gainful employment.   


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the April 2002 SOC, the February 2005 SSOC, and the 
January 2002, February 2002, and March 2004 letters, the 
veteran and his representative have been notified of the laws 
and regulations governing the claim, the evidence that has 
been considered in connection with this appeal, and the bases 
for the denial of a TDIU.  The RO notified the veteran of the 
criteria for establishing entitlement for increased 
compensation benefits.  After each, the veteran and his 
representative were given the opportunity to respond.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's January 2002, February 
2002, and March 2004 letters satisfy the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The RO also informed him that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave the VA 
enough information about such records so that VA could 
request them from the person or agency that had them.  In 
those letters, the RO requested that the veteran provide the 
names and addresses of medical providers, the time frame 
covered by the records, and the condition for which he was 
treated, and notified him that VA would request such records 
on his behalf if he signed a release authorizing it to 
request them.  The RO's letters also invited the veteran to 
send in evidence to support his claim.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided both before and 
after the rating action on appeal.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.

As indicated above, the RO issued the April 2002 SOC 
explaining what was needed to substantiate the claim within 
two months of the February 2002 rating decision on appeal, 
and the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO notified the veteran of the VCAA 
duties to notify and assist in its letters of January 2002 
and February 2002, and the veteran has not informed the RO of 
the existence of any evidence that had not already been 
obtained in response to those letters, or at any other point 
during the pendency of this appeal.  The Board also points 
out that case now comes to the Board well after the 
expiration of the one-year period for response to any 
document providing VCAA notice.  See  38 U.S.C.A. 
§ 5103(b)(1).  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's outpatient treatment records.  The RO also  
has arranged for the veteran to undergo VA examination in 
connection with the claim on appeal, the report of which is 
of record.  The veteran also has been given a number of 
opportunities to submit and/or identify evidence to support 
his claim.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence that has 
not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal.

II.  Factual Background

Service connection has been established for bilateral 
residuals of trench (frozen) feet, effective February 2, 
1946. 

During a February 2000 VA examination, the veteran reportedly 
described a classic history of frostbite and trench foot 
syndrome from World War II.  The VA examiner opined that the 
veteran's symptoms were real and not caused by any 
vasculogenic process.

In May 2000, the RO assigned separate evaluations of 30 
percent each for residuals of left frozen foot and for 
residuals of right frozen foot, effective October 7, 1999.

The veteran filed a claim for TDIU benefits in October 2001.  
On the application, the veteran noted that he completed eight 
years of grade school and two years of trade school; that he 
last worked full-time in 1981 and, beginning in 1984, he 
worked part-time until February 1999, and had not had any 
other education or training before or after he became too 
disabled to work.  The veteran also reported that the last 
full-time job he held, beginning in 1943, was as a 
bookkeeper.  His part-time job, beginning in 1984, was as a 
bus driver.

During a VA examination in February 2002, the veteran 
reported that his feet were sensitive to cold, and very 
sensitive to touch on the soles of both feet.  He wore one 
pair of thick socks.  The veteran reported pain in his feet 
at night, and that he could not put the bed sheets on his 
feet.  On examination, his feet were clean and dry, normal in 
appearance; no tissue loss was appreciated, and there was 
normal skin coloration and normal warmth.  Foot and ankle 
pulses were palpable, and no edema was noted.  The veteran 
was able to stand and walk a few steps on heels and toes.  He 
did not really have pain to walk.  Hair distribution was 
absent, except for a few strands; nails were normal.  
Sensation showed his temperature was intact.  X-rays revealed 
very mild degenerative joint disease of the first metatarsal 
phalangeal joint of each foot.

In July 2003, the veteran underwent a VA contract 
examination, specifically for the purpose of obtaining an 
opinion as to whether the veteran's service-connected 
disabilities renders him unable to obtain or retain 
substantially gainful employment.  The examiner reviewed the 
veteran's claims file, and performed an independent medical 
evaluation.  The examiner specifically noted that the 
veteran's feet were extremely sensitive, that the skin on his 
feet was very thin and soft, and that the veteran could not 
walk anywhere without socks and shoes.  The examiner also 
noted other significant medical conditions, which were not 
service-connected.  The examiner opined that it seemed at 
least as likely as not that the veteran's bilateral residuals 
of frozen feet, either alone or in concert with other 
service-connected disabilities, did not render him unable to 
obtain or retain substantially gainful employment.

In November 2004, the same examiner provided an addendum, 
indicating that the factors pertaining to the veteran's 
capability of being gainfully employed were evenly balanced.  
Specifically, 50 percent of the factors tended to support his 
capability for gainful employment-i.e., physical examination 
findings, and work history-and the remaining 50 percent 
tended to weigh against his capability for gainful 
employment-i.e., the veteran's advancing age and his 
perception that bilateral residuals of trench feet had gotten 
so severe that they were manifested by a nervous condition.

III.  Legal Analysis

Under applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  For the 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  

In this case, service connection is currently in effect for 
the following disabilities:  residuals of right frozen foot, 
rated as 30 percent disabling; residuals of left frozen foot, 
rated as 30 percent disabling; residuals of sprained left 
elbow, rated as 0 percent disabling; and residuals of 
dislocation of semilunar cartilage of the right knee, rated 
as 0 percent disabling.  The combined rating for these 
disabilities is 60 percent, taking into account the bilateral 
factor.  See 38 C.F.R. § 4.25.  

The veteran clearly satisfies the threshold criteria for a 
TDIU rating under 38 C.F.R. § 4.16(a).  That notwithstanding, 
the record simply does not establish that the veteran's 
service-connected disabilities render him unemployable.  

As noted above, the only medical opinion to specifically 
address the veteran's employability are the two opinions 
rendered by the July 2003 VA contract examiner.  However, 
neither of these opinions is supportive of the veteran's 
claim.    The July  2003  examination report includes the 
examiner's opinion that the veteran's bilateral residuals of 
frozen feet, at least as likely as not, do not render him 
unable to obtain or retain substantially gainful employment.  
This opinion, although not entirely clear, appears to weigh 
against the veteran's claim.  The Board further notes that, 
while the November 2004 addendum by the same examiner 
indicates that the factors both for and against employability 
are essentially in balance, that physician also clearly 
stated that the factors weighing against gainful employment 
include those such as the veteran's advancing age and a 
nervous condition (a condition for which service connection 
has not been established).   However, entitlement to a total 
disability rating for compensation purposes based on 
unemployability is to be determined without regard to 
advancing age (see 38 C.F.R. § 3.341), and symptoms 
attributable to nonservice-connected disabilities may not be 
considered in the determination of unemployability for 
purposes of awarding TDIU benefits (see 38 C.F.R. §§ 3.341, 
4.16 and  4.19).  The central inquiry is "whether the 
veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  

Thus, while the June 2003 contract examiner ultimately opined 
that the veteran is, at least as likely as not, unemployable, 
that physician did not find that the factors weighing against 
employability consist solely (or even primarily) of the 
veteran's service-connected disabilities; hence, that opinion 
cannot be deemed to support the veteran's claim.  Rather, 
when read together, the opinions weigh against any finding 
that the veteran's service-connected disabilities, alone, 
render him employable.  

Furthermore, neither the veteran nor his representative has 
either presented or alluded to any competent and objective 
evidence that, in fact, supports the claim.  Although the 
veteran has not worked full-time since 1981, this factor, 
alone, is not dispositive of the matter on appeal.  The 
ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993)).  In this case, 
however, the competent and objective evidence simply does not 
demonstrate that he is unable to obtain or retain 
substantially gainful employment solely because of his 
service-connected disabilities.  In fact, the record reveals 
that the veteran worked part time for approximately fifteen 
years, following his retirement from full time employment in 
1981.  Moreover, as noted above, no competent professional 
has since rendered an opinion that the veteran is now 
unemployable.

On this record, the Board must conclude that the criteria for 
a TDIU are not met.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent and objective evidence 
simply does not support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for a TDIU is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


